Citation Nr: 1536499	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to March 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to service connection for low back strain and assigned a 10 percent rating effective May 27, 2010.  The Veteran timely appealed the assigned rating.

The Veteran testified at a videoconference hearing with the undersigned Veterans Law Judge in June 2015, and a transcript of the hearing is of record.  

The issue on appeal is remanded to the RO.  VA will notify the Veteran if further action is required.   


REMAND

The Veteran testified at her June 2015 videoconference hearing that she had been treated for his low back for over two years by Dr. Roach.  Although there is a December 2013 X-ray report of the cervical spine on file from Dr. Roach, it appears that relevant private treatment records are not of record.  Additionally, it appears from the Veteran's hearing testimony that her low back strain may have increased in severity since the most recent VA compensation and pension evaluation in October 2010.  Consequently, there is a need to determine the current severity of the Veteran's service-connected low back strain prior to final Board adjudication.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO will obtain copies of the Veteran's treatment records from Dr. Roach of Roach Family Chiropractic, 1509 W. Stan Schlueter Loop, Killeen, Texas 76549, which will be associated with the record.   

When private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

2.  After the above, the RO will schedule the Veteran for an appropriate examination to determine the current severity of her service-connected low back strain.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's low back disability in accordance with relevant VA rating criteria.  A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is her responsibility to report for the above evaluation and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

4.  Thereafter, the RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for low back strain.  If the benefit sought on appeal remains denied, the Veteran and her representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

